                             Case 1:21-cr-00041-JL Document 36 Filed 03/19/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrcsl Warram



                                           United States District Cour
                                                                  for the

                                                         District of New Hampshire                            MAR 1 5 2021 u
                      United States of America                                                        us MARSHALS SERVICE
                                  V.                               )
                                                                            Case No.    1:21-cr-41-JL-03/06
                                                                   )
                         RENEE SPINELLA                            )
              (FORMERLY RENEE LEBLANC)                             )
                                                                   )
                                                                   )
                               Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             RENEE SPINELLA (FORMERLY RENEE LEBLANC)
(name ofperson to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

sf Indictment              □    Superseding Indictment      □ Information      □ Superseding Information               □ Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition      □ Violation Notice            □ Order of the Court

This offense is briefly described as follows:

  Count 1: 18 U.S.C. §§ 371, 1960(a) and (b)(1)(B) - Conspiracy to Operate Unlicensed MoneyiTrarismirling Business
  Counts 2 and 3: 18 U.S.C. §§ 1960(a) and (b)(1 )(B) and (C) - Operation of Unlicensed Money Transmitting Business
  Count 4: 18 U.S.C. §§ 1343, 1349 - Conspiracy to Commit Wire Fraud
  Count 5 through 20: 18 U.S.C. §§ 1343-Wire Fraud
  Count 21: 18 U.S.C. § 225 - Continuing Financial Crimes Enterprise
  Count 22: 18 U.S.C. § 1956(a)(3)(B) - Money Laundering



Date:          03/15/2021                                                               V_y
                                                                                                 L-
                                                                                          hsidri% officer's signature


City and state:          Concord, New Hampshire                                         Megan Cahill, Deputy Clerk
                                                                                              Printed name and title



                                                                 Return

          This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                                                    RMANT EXECUTE"'

Date:          y/L
                                                                                         Arresting officer's signature




                                                                                              Printed name and title
